Citation Nr: 1402561	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-41 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, other than tinea cruris, to include seborrheic dermatitis. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.   

3.  Entitlement to service connection for a skin disorder, other than tinea cruris, to include seborrheic dermatitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to March 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, reopened the Veteran's claim for service connection for seborrheic dermatitis but denied the underlying service connection claim, and also declined to reopen the claim for service connection for a left knee disability.  

In August 2011, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.  

As noted above, in the April 2010 rating decision, the RO reopened the Veteran's claim for service connection for seborrheic dermatitis but denied the underlying service connection claim.  Although the RO reopened the claim in April 2010, it determined that new and material had not been received to reopen the claim in a January 2011 Supplemental Statement of the Case.  In any case, the Board notes that it is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance. 

The United States Court of Appeals for Veterans Claims (Court) has recently held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible skin disorders, other than tinea cruris as he is already service-connected for such, as reflected on the first page.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

In November 2013, the Veteran submitted a claim for service connection for a heart disorder which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2003 decision, the Board denied service connection for seborrheic dermatitis.  

2.  Evidence received since the June 2003 decision raises a reasonable possibility of substantiating the claim of service connection for a skin disorder.

3.  In a December 2007 rating decision, the RO denied the Veteran's claim of service connection for a left knee disability; and the Veteran did not perfect an appeal of this determination within one year of being notified.

4.  Evidence received since the December 2007 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The June 2003 Board decision that denied service connection for seborrheic dermatitis is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The December 2007 RO decision that denied the Veteran's claim of service connection for a left knee disability is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  New and material evidence has not been received sufficient to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2010, prior to the April 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the February 2010 notice letter included the criteria for reopening the previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for his claims that were found insufficient in the previous denials. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for a left knee disability.  Accordingly, VA has no further duty to assist him in the development of his claim.  

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the August 2011 hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. 
§ 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Claims to Reopen

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002); 38 C.F.R. § 3.156 (2013).

Finally adjudicated claims may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in February 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Skin Disorder

In a June 2003 decision, the Board denied service connection for seborrheic dermatitis.  The June 2003 decision is final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1100 (2002).

In denying the claim for service connection for seborrheic dermatitis in June 2003, the Board determined that seborrheic dermatitis was not causally related to service or any incident thereof.  The Board noted that with the exception of an isolated treatment for impetigo in 1970, and for warts and venereal warts.  There was no indication of treatment for a chronic skin condition in service or for many years following service as any in-service problems were acute and transitory, and resolved with treatment.  The Board further found that there was no persuasive supporting medical opinion that the disorder was causally related to service, and cited to multiple VA examination reports and addenda providing a negative nexus opinion between the disorder and service.  The relevant evidence before VA at the time of the prior final decision consisted of service and post-service treatment records, and VA examination report and addenda.    

The Board finds that the evidence received since the last final decision raises a reasonable possibility of substantiating the claim.  The pertinent new evidence consists of a December 2007 VA examination report noting a diagnosis of tinea corporis and the Veteran's statement that he developed the rash while serving in Vietnam.  At the time of the June 2003 decision, there was no indication of tinea corporis and now with diagnosis of such coupled with the Veteran's statement as to onset in service, there is s sufficient evidence to reopen the claim.  Because the Court has set forth a low threshold to reopen claims and based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim for service connection for a skin disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted

Left Knee Disability

In a December 2007 rating decision, the RO denied service connection for a left knee disability.  That rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  In addition, no documentation was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(a) (2007).

In December 2007, the RO denied service connection for a left knee disorder finding that the evidence did not show that a left knee disorder was incurred in service or secondary to service-connected right knee disorder.  The relevant evidence before VA at the time of the December 2007 rating decision included service and post-service treatment records, as well as VA examination reports.  Notably, a November 2007 VA examination report reflected that a left knee disability was not related to the service-connected right knee disability.  To reopen the claim, the new evidence must show that the Veteran's left knee disability was incurred in or caused by service, or related to his service-connected right knee disability.      

The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.   The evidence consists of post-service medical records which show the presence of a current left knee disability and the Veteran's report that it was aggravated by his service-connected right knee disability.  This evidence is duplicative and/or cumulative of evidence that was considered at the time of the December 2007 rating decision.  Regardless of the question of competency and credibility, the Veteran's contentions are entirely cumulative of contentions previously made.  Notably absent is any other evidence even indicating a relationship between the Veteran's knee disabilities, or of a relationship between the left knee and service.  Without such evidence, the claim for service connection for a left knee disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013). 


ORDER

New and material evidence to reopen the claim of service connection for a skin disorder has been received; to this limited extent, to this extent only, the appeal is granted.

New and material evidence not having been received, the application to reopen a claim for service connection for a left knee disability is denied.


REMAND

Having reopened the claim for service connection for a skin disorder, the Board finds that the evidence of record is insufficient to determine whether service connection is warranted.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that he has a current skin disorder which had its onset during active service.  As outlined above, service treatment records confirm that he was seen for impetigo in 1970, and for warts and venereal warts.  Additionally, the Board notes that the Veteran is competent to state that he has had skin problems off and on ever since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a)).  Therefore, on remand, the Veteran must be afforded an examination to determine the nature and etiology of any current skin disorder, specifically taking into account all of the evidence of record including the Veteran's competent statements as to having had problems since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the nature and etiology of any current skin disorder, to specifically include but not exclusive of tinea corporis and seborrheic dermatitis.  The claims file (including Virtual VA and VMBS documents) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current skin disorder, to include the documented complaints during service.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's statements of having had skin problems ever since service.  The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  Any opinion provided must include an explanation of the basis for the opinion.  

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


